  Case 6:19-cv-00009-ADA-JCM Document 1 Filed 01/09/19 Page 1 of 11



                 IN T H E U N ITED STATES DI STRI CT FOR
                   THE WESTERN D I S T R I C T O F TEXAS
                               WACO D I V I S I O N

 ELFIDO GIOVANNI MAZARIEGOS,             §
 INDIVIDUALLY AND AS                     §
 REPRESENTATIVE OF THE ESTATE            §
 OF VIDAURA D. MAZARIEGOS                §
 AND AS NEXT FRIEND OF DGM,              §
 GDM, AND CDM, MINOR                     §
 CHILDREN                                §
                                         §
               Plaintiﬀ                  §

 vs.                                     §                No. D:FG-cv-G
                                         §
 UNITED STATES OF AMERICA,               §
                                         §
               Defendant                 §



                           ORIGINAL COMPLAINT

       Plaintiﬀ ELFIDO GIOVANNI MAZARIEGOS, INDIVIDUALLY AND AS

REPRESENTATIVE OF THE ESTATE OF VIDAURA MAZARIEGOS AND AS NEXT

FRIEND OF DGM, GDM, AND CDM, MINOR CHILDREN, brings this complaint under

the Federal Tort Claims Act, TU U.S.C. § TDVW against the United States of America and

would respectfully show the following.



                                     PARTIES
                                     -




       1.1. Zis case arises out of the conduct of a physician employee at the Heart of

Texas Community Health Center, Inc. d/b/a Family Health Center and/or Family Practice




                                          1
   Case 6:19-cv-00009-ADA-JCM Document 1 Filed 01/09/19 Page 2 of 11



Center, which is a federally funded facility subject to the provisions of the Federal Tort

Claims Act.

        1.2. Plaintiﬀ ELFIDO GIOVANNI MAZARIEGO resides in Waco, Texas, within

the jurisdiction of this Court. He is the husband of VIDAURA D. MAZARIEGOS,

deceased. DGM, GDM, AND CDM are the biological children of ELFIDO GIOVANNI

MAZARIEGO and VIDAURA D. MAZARIEGOS.

        1.3. Defendant is the United States of America.



                       JURISDICTION, VENUE, & SERVICE
                       0




        2.1. Zis Federal District Court has jurisdiction because this action is brought

pursuant to and in compliance with TU U.S.C. §§ F^WD(b), TDVF-TDUa, commonly known as

the Federal Tort Claims Act.

        2.2. Venue is proper in this district pursuant to TU U.S.C. § ^FGF(e)(F) because the

United States is a defendant and Plaintiﬀ resides in this district and no real property is

involved in the action. Additionally, venue is proper because a substantial part of the events

or omissions giving rise to the claim occurred in this District.

        2.3. Ze United States of America may be served with process in accordance with

Rule W(i) of the Federal Rules of Civil Procedure. Service is aﬀected by serving a copy of

the Summons and Complaint on the United States Attorney John F. Bash, United States

Attorney for the Western District of Texas by certiﬁed mail, return receipt requested at his

oﬃce:




                                              2
   Case 6:19-cv-00009-ADA-JCM Document 1 Filed 01/09/19 Page 3 of 11




               Oﬃce of the United States Attorney
               For the Western District of Texas
               ATTN: Civil Process Clerk, Ms. Stephanie Rico
               DaF NW Loop WFa, Suite Daa
               San Antonio, Texas VUTFD-hhGV

       2.4. Service is also aﬀected by serving a copy of the Summons and Complaint on

Matthew Whitaker, Acting Attorney General of the United States, by certiﬁed mail, return

receipt requested at:

               Ze Attorney General’s Oﬃce
               ATTN: Civil Process Clerk
               Gha Pennsylvania Avenue, NW
               Washington, DC Tah^a-aaaF


                        LIABILITY OF THE UNITED STATES
                        7




       3.1. Zis case is commenced and prosecuted against the United States of America

in compliance with Title TU U.S.C. §§ TDVF‑Ua, the Federal Tort Claims Act. Liability of

the United States is predicated speciﬁcally on TU U.S.C. § TDVW because the personal

injuries and resulting damages of which the complaint is made were proximately caused

by the negligence, wrongful acts or omissions of employees or agents of the United States

of America working for a federally funded facility, Heart of Texas Community Health

Center, Inc., d/b/a Family Health Center in Waco, Texas, while acting within the scope of

their oﬃce, employment, or agency under circumstances where the United States of

America, if a private person, would be liable to the Plaintiﬀs. Under section TTW of the

Public Health Service Act, as amended by the Federally Supported Health Centers

Assistance Act of FGGT and FGGh, employees of eligible health centers may be deemed to

be Federal Employees qualiﬁed for protection under the FTCA. Heart of Texas Community



                                           3
    Case 6:19-cv-00009-ADA-JCM Document 1 Filed 01/09/19 Page 4 of 11



Health Center, Inc., d/b/a Family Health Center is a federally-funded clinic deemed to be

covered by the FTCA pursuant to WT U.S.C. §T^^.

       3.2. At all times material to this action, Heart of Texas Community Health Center,

Inc., d/b/a Family Health Center was the employer of Clint McHenry, DO. At all times

material to this action, Clint McHenry, DO was an agent, servant, or employee of the

United States of America acting within the course and scope of his employment.



THE DEPARTMENT OF HEALTH & HUMAN SERVICES IS AN AGENCY OF
<


                     THE UNITED STATES

       4.1. The United States Department of Health & Human Services is an agency

of the United States of America. The United States of America, Defendant herein,

through its agency, the United States Department of Health & Human Services, at

all times material hereto, owned, operated and/or controlled the health care facility

known as the Heart of Texas Community Health Center, Inc., d/b/a Family Health

Center. Through its agency, the United States Department of Health & Human

Services, the United States of America staﬀed said health care facility with its

agents, services, and/or employees. Heart of Texas Community Health Center,

Inc., d/b/a Family Health Center is a federally funded clinic deemed to be covered

by the FTCA pursuant to 42 U.S.C. §233.




                                           4
   Case 6:19-cv-00009-ADA-JCM Document 1 Filed 01/09/19 Page 5 of 11



                       JURISDICTIONAL PREREQUISITES
                       =




       5.1. Pursuant to TU U.S.C. §§ TDVT and TDVh(a), the claims set forth herein were

ﬁled with and presented administratively to the Department of Health & Human Services

on April TW, TaFh.

       5.2. On July FT, TaFU, the Department of Health & Human Services ﬁnally denied

Plaintiﬀ’s claim in writing. Zis lawsuit was ﬁled within six (D) months of the ﬁnal denial

of Plaintiﬀ’s claims. Accordingly, Plaintiﬀ has complied with all jurisdictional

prerequisites and conditions precedent to the commencement and prosecution of this suit.



                                        ?FACTS

       6.1. Zis claim concerns substandard medical care provided by agents, servants,

and employees at Heart of Texas Community Health Center, Inc., d/b/a Family Health

Center to Vidaura Mazariegos, including, but not limited to, delay in diagnosing and

treating postpartum endometritis and myometritis, which ultimately led to her death from

septic shock and disseminated intravascular coagulation.

       6.2. On November U, TaF^, Vidaura Mazariegos presented to Hillcrest Baptist

Medical Center for a repeat cesarean section. She had received prenatal care at the Family

Health Center, during which time her only prenatal complication was that she was group B

strep positive. Ancef F gram IV was given within an hour of the abdominal incision. Her

complete blood count reﬂected a drop in her hemoglobin and hematocrit from FF.V and ^^.U

to U.U and Th.W postpartum, with a slight rise in the white blood cell count from h.h to V.F.

She had a small amount of incisional drainage on her abdominal dressing after delivery




                                             5
   Case 6:19-cv-00009-ADA-JCM Document 1 Filed 01/09/19 Page 6 of 11



that did not spread. In addition, she was afebrile and her vital signs were stable on discharge

and throughout her stay. She was discharged on November Fa, TaF^.

       6.3. On November FW, TaF^, Ms. Mazariegos presented to the Family Health Clinic

for removal of fourteen staples in her abdomen. At that time, there was no redness or signs

of infection noted by the nurse, Megan Rutledge, who cleaned the incision with sterile

water and placed steri strips.

       6.4. On November TD, TaF^, Ms. Mazariegos presented to Clint W. McHenry,

D.O., at the Family Health Clinic with complaints of dry cough, sore throat, headache and

fever for the past week. Dr. McHenry noted there were several children at home with the

same complaints. Her temperature at the time of visit was GU.V (temporal). She was also

complaining of severe abdominal pain on the right side of her abdominal incision with

coughing. Ze incision was noted to be clean, dry and intact with mild tenderness to

palpation on the right side. Estimated time spent with Ms. Mazariegos was noted to be

ﬁfteen minutes. Dr. McHenry noted that he believed the symptoms to be most consistent

with a viral URI. He obtained a urinalysis to ensure she didn’t have a urinary tract infection.

Ze urinalysis was considered normal. Her complaints of severe abdominal pain were

thought to be due to coughing and recent cesarean delivery.

       6.5. Dr. McHenry failed to perform a complete history and physical during this

visit by failing to inquire concerning the range of the “subjective fevers at home”; failing

to inquire whether or not Ms. Mazariegos had used any antipyretics at home to bring down

her fever; failing to inquire as to the presence of any foul-smelling lochia or vaginal

discharge; failing to perform a vaginal exam; and failing to order a complete blood count




                                              6
   Case 6:19-cv-00009-ADA-JCM Document 1 Filed 01/09/19 Page 7 of 11



to rule out abdominal infection as a potential source of her severe abdominal pain and other

symptoms.

       6.6. If Dr. McHenry had performed a thorough and complete history and physical,

he would have, more likely than not, discovered signs and symptoms consistent with an

abdominal infection for which intravenous antibiotic treatment and hospitalization were

mandated. Instead, Dr. McHenry performed a cursory exam totaling approximately ﬁfteen

minutes and sent Ms. Mazariegos home to die from septic shock and disseminated

intravascular coagulation.

       6.7. On November TU, TaF^, Ms. Mazriegos collapsed in the parking lot outside the

emergency room of Hillcrest Baptist Medical Center. Her husband reported that she had

been to the clinic the previous day because she had not been feeling well, but that she had

been reassured by the health care providers at the clinic. He stated that his wife felt worse

the morning of the TUth and asked to be brought to the hospital, but that she had collapsed

in the parking lot. CPR was begun by her husband in the parking lot and then continued by

paramedics who arrived at the scene. She was brought into the Emergency Room at about

FhFa. Over the next ^a minutes, she coded two additional times and at the ^rd arrest, they

were unable to achieve return of cardiac output and she was pronounced dead at FVaa. Her

husband was in the room throughout the resuscitative eﬀorts. Chest x-ray revealed

moderate fairly diﬀuse bilateral pulmonary inﬁltrates/edema with normal heart size.

Complete blood count revealed a white count of T.F, Hemoglobin of D.^, platelet estimate

of Ta, PT of ha, PTT of FhV and INR of h.G. Zese numbers are consistent with sepsis and

disseminated intravascular coagulation.




                                             7
   Case 6:19-cv-00009-ADA-JCM Document 1 Filed 01/09/19 Page 8 of 11



       6.8. Dr. Jill Urban of Lone Star Autopsy performed an autopsy on Ms. Mazareigos

on December W, TaF^. Her ﬁndings included that the cardiovascular system was normal,

that decomposition involved the uterus disproportionate compared to the other viscera, and

that the organ showed an extreme dark red discoloration and softening. Dr. Urban further

noted that the endometrial surface was dark and malodorous with extreme dark red

discoloration of the uterine cervix and proximal vaginal mucosa.

       6.9. Microscopic exam revealed that the sections of the heart were that of normal

architecture in the setting of decomposition. Microscopic examination of the uterus

revealed entrapped suture material with myometrial necrosis, along with dense chronic

inﬂammation with numerous plasma cells as well as admixed neutrophils and necrosis

superimposed on decomposition. She further noted that there were scattered aggregates of

bacteria with most of the endometrium denuded but where present, was hemorrhagic with

admixed acute and chronic inﬂammatory cells. Zere was diﬀuse, marked vascular

distension and congestion from the cervical section along with multiple aggregates of

bacteria, predominantly within the vessels.

       6.10. Based upon the clinical history and Ms. Mazariegos’ presentation with

complaints of fever and abdominal pain and ﬁndings of an enlarged and boggy uterus with

microscopic features of endometritis and myometritis with necrosis, Dr. Urban concluded

that Ms. Mazariegos died as a result of postpartum endometritis and myometritis after

cesarean delivery. Ze prominence and distribution of the bacterial overgrowth suggested

sepsis, with the uterus the probable nidus for infection.

       6.11. U.S. Government health care providers failed to properly investigate,

recognize and diagnose an intrauterine infection on November TD, TaF^. Had the health




                                              8
   Case 6:19-cv-00009-ADA-JCM Document 1 Filed 01/09/19 Page 9 of 11



care providers at the Family Health Center in Waco, Texas performed appropriate

diagnostic testing and history and physical exam, more likely than not the intrauterine

infection would have been diagnosed, treated and cured. Vidaura Mazariegos was only ^U

years old and left behind three minor children, one of whom was a newborn who will never

know his mother.



                                 CAUSE OF ACTION
                                 A




       7.1. Zrough its employees, agents, or servants, the Defendant, United States of

America, was negligent in one or more of the following respects:

        V.F.F. Failure to conduct an adequate examination;
        V.F.T. Failure to order adequate diagnostic testing;
        V.F.^. Failure to timely diagnose postpartum endometritis and myometritis;
        V.F.W. Failure to timely treat postpartum endometritis and myometritis.

       7.2. At all times material to this action, the employees, agents, or representatives

of the United States of America were negligent and caused the injuries sustained by

Plaintiﬀ.



                                      DAMAGES
                                      B




       8.1. As a proximate and direct result of the Defendant’s negligent acts or omissions,

Plaintiﬀ suﬀered injuries, which would not have occurred otherwise. On behalf of the estate

of Vidaura Mazariegos, Elﬁdo Giovanni Mazariegos pleads for all damages available under

Texas state law, federal law, and equity, including:

        U.F.F. Pain and mental anguish;



                                             9
  Case 6:19-cv-00009-ADA-JCM Document 1 Filed 01/09/19 Page 10 of 11




        U.F.T. Medical expenses; and
        U.F.^. Funeral and burial expenses;

       8.2. On behalf of himself, Elﬁdo Giovanni Mazariegos pleads for all damages

available under Texas state law, federal law, and equity, including:

        U.T.F. Past and future pecuniary loss;
        U.T.T. Past and future loss of companionship and society; and
        U.T.^. Past and future mental anguish;

       8.3. As Next Friend of DGM, GDM, AND CDM, Elﬁdo Giovanni Mazariegos

pleads for all damages available under Texas state law, federal law, and equity, including:

        U.^.F. Past and future pecuniary loss;
        U.^.T. Past and future loss of companionship and society; and
        U.^.^. Past and future loss of inheritance;

       8.4. Plaintiﬀ Elﬁdo Giovanni Mazariegos further pleads for all other damages,

pecuniary or otherwise, arising out of law or equity, that he may be justly and equitably

entitled to, in the wisdom of the Court.



                                        C  PRAYER

       Plaintiﬀ requests that Defendant be cited to appear and answer this Complaint; that

upon ﬁnal trial, Plaintiﬀ have judgment against Defendant, for the amount of actual

damages and for other and diﬀerent amounts as they shall show by proper amendment

before trial; for post-judgment interest at the applicable legal rate; for all Court costs

incurred in this litigation; and for such other relief, at law and in equity, both general and

special, to which Plaintiﬀ may show himself entitled.



                                              10
Case 6:19-cv-00009-ADA-JCM Document 1 Filed 01/09/19 Page 11 of 11




                                Respectfully Submitted,

                                /s/ Michelle M. Cheng
                                EUGENE W. BREES
                                cbrees@nationaltriallaw.com
                                Texas State Bar #aTGWVhaa
                                MICHELLE M. CHENG
                                mcheng@nationaltriallaw.com
                                Texas State Bar #aaVGD^Wh
                                Whitehurst, Harkness, Brees, Cheng,
                                Alsaﬀar, Higginbotham, & Jacob PLLC
                                Vhaa Rialto Blvd, Bldg Two, Ste Tha
                                Austin, TX VUV^h
                                (hFT) WVD-W^WD (o)
                                (hFT) WDV-WWaa (f)

                                Attorneys for the Plaintiﬀ




                                11
